TRANSFER ORDER
Before the Panel: Plaintiff in the District of Arizona action, listed on Schedule A,1 moves under 28 U.S.C. § 1407 to centralize the litigation in the District of Arizona. Defendants Sprouts Farmers Market, Inc., and SFM, LLC (together, Sprouts) support the motion. Plaintiffs in the three remaining actions pending in the Central District of California and Southern District of California support centralization, but suggest the Southern District of California or, alternatively, the Central District of California or another geographically convenient district as transferee district. This litigation consists of four actions pending in three districts, as listed on Schedule A.
On the basis of the papers filed and the hearing session held, we find that centralization under Section 1407 in the District of Arizona will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions—three of which are putative nationwide class actions—share factual issues concerning an incident in which the 2015 W-2 forms of Sprouts employees were released, unencrypted, to an unknown party as the result of a phishing scam. Centralization will eliminate duplica-tive discovery; prevent inconsistent pretrial rulings on class certification and other issues; and conserve the resources of the parties, their counsel, and the judiciary.
We are persuaded that the District of Arizona is an appropriate transferee forum for this litigation. Sprouts is headquartered in this district, and the witnesses and documents relevant to the facts of this litigation are located there. Defendants and moving plaintiff support selection of this district.
*1349IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the District of Arizona are transferred to the District of Arizona, and, ■with the consent of that court, assigned to the Honorable Douglas L. Rayes for coordinated or consolidated pretrial proceedings.
SCHEDULE A
MDL No. 2731 — IN RE: SPROUTS FARMERS MARKET, INC., EMPLOYEE DATA SECURITY BREACH LITIGATION
District of Arizona
PRICE v. SPROUTS FARMERS MARKET INCORPORATED, C.A. No. 2:16-02047
Central District of California
PORRAS, ET AL. v. SPROUTS FARMERS MARKET, INC., ET AL., C.A. No. 5:16-01005
Southern District of California
HERNANDEZ v. SPROUTS FARMERS MARKET, INC., ET AL., C.A. No. 3:16-00958
CASTELLANO v. SPROUTS FARMERS MARKET, INC., ET AL., C.A. No. 3:16-01184

. Movant’s action originally was filed in the District of Colorado, but was later transferred to the District of Arizona under 28 U.S.C. § 1404. Movant subsequently filed an amended complaint, adding two additional plaintiffs.